DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 8-11  of claim 1 define that the conductive member is in electrical contact with the sensor “outside of the sterilized region”, where all of the conductive member, sensor, and sterilized region are components of the sensor unit; however, line 28 recites that “the sensor unit [is] separately sterilized”, requiring that the unit as a whole be sterilized, such that it is unclear how any part of the sensor unit could be “outside of the sterilized region” if the entire sensor unit is sterilized. This issue is also found in claims 10, 11.
Claim 7 defines that the device further includes an introducer; claim 1 already defines that an introducer is found in the sterilized region. It is unclear if this is the same introducer or an additional introducer.
Claim 13 recites “the sensor housing having: a first end…”. There is no antecedent basis for this limitation in the claim as the sensor housing which was defined in claim 11 does not have these additional features. It appears that claim 13 is attempting to define additional features of the sensor housing and for the purposes of examination will be treated as such despite the claim actually calling for inclusion of an additional housing which has these features; correction is required. This issue is also found in claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pace (US 2013/0150691) in view of Thomas (US 2009/0257911).
Regarding claim 1, Pace discloses a sensor assembly for a continuous glucose monitoring system comprising 
a sensor carrier (figure 37) having a sensor unit receiving area (ref. 3704) and an electronics receiving area including a substrate (paragraph [0144]-[0145]);
a sensor unit (the assembly as shown in figures 34D, 35A-C) having a sensor housing (element 3404), a conductive member (element 3310), a sensor (elements 3302, 3320), and a “sterilized region” within the sensor unit (the interior passage), the conductive member being positioned outside of the “sterilized region” and in electrical contact with the sensor (via element 3318) outside of the “sterilized region” (figure 35B), 

    PNG
    media_image1.png
    418
    544
    media_image1.png
    Greyscale

the conductive member extending through a first opening of the sensor housing (see figures 34D, 35A-C), the “sterilized region” including at least a portion of the sensor (figure 35B) and an introducer (element 3408), the sensor and introducer extending through a second opening of the sensor housing, the second opening being on an opposite side from the first opening (see figures 34D, 35A, 35B); 

    PNG
    media_image2.png
    379
    399
    media_image2.png
    Greyscale


and electronics for the continuous glucose monitoring system (paragraph [0140]); 
wherein the sensor unit is positioned within the sensor unit receiving area of the sensor carrier and the electronics are positioned on the substrate within the electronics receiving area of the sensor carrier so as to form a sensor assembly having the sensor electrically connected to the substrate of the electronics receiving area via the conductive member while maintaining sterilization of the sterilized region of the sensor unit (paragraphs [0144]-[0145]). The Examiner notes that the “sterilized region” does not have any structural limitations defining it, such that any area which happens to be sterilized can be considered a “sterilized region”. 
Pace does not specify when the sensor unit is sterilized relative to the other components. Thomas teaches a sensor assembly for a continuous glucose monitoring system comprising a sensor carrier, a sensor unit, and electronics (paragraph [0034], [0126]), where the sensor unit is sterilized separately from the sensor carrier and electronics unit prior to the components being joined and assembled (paragraph [0145]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Pace with the sensor sterilized separately, as taught by Thomas, in order to ensure that the sterilization technique used for one component does not degrade elements of the other components. The Examiner also notes that, as claimed, areas not labeled as “sterilized” are not precluded from also being sterilized if so desired.

Regarding claim 2, Pace further discloses a receiving area housing the sensor assembly of claim 1 and a cover that covers the receiving area and sensor assembly, wherein the cover is configured so that removal of cover exposes the introducer and allows the insertion device to insert the introducer and sensor into a user for continuous glucose monitoring (figure 3; paragraph [0120])
Regarding claim 3, Pace further discloses that the cover includes a threaded cap coupled to the sensor unit, the threaded cap configured so that when the threaded cap is21 ADC16010 unthreaded from the receiving area, the introducer is exposed to allow the insertion device to insert the introducer and sensor into a patient for continuous glucose monitoring (figure 3, element 306; paragraphs [0083], [0120]).  
Regarding claim 4, Pace further discloses that the sterilized region of the sensor unit includes an insertion shaft cover of an insertion shaft of the introducer that houses at least a portion of the sensor and the insertion shaft of the introducer (figure 19, element 1904; figure 23B, element 2212).  
Regarding claim 5, Pace further discloses a receiving area housing the sensor assembly of claim 4; and a cover that covers the receiving area and sensor assembly, wherein the cover is configured so that removal of cover removes the insertion shaft cover to expose the insertion shaft of the introducer and to allow the insertion device to insert the introducer and sensor into a patient for continuous glucose monitoring (figure 3; paragraph [0120]).  
Regarding claim 6, Pace further discloses that the cover includes a threaded cap coupled to the sensor unit, wherein the threaded cap is configured so that when the threaded cap is unthreaded from the receiving area, the insertion shaft cover is removed to expose the insertion shaft of the introducer and allow the insertion device to insert the introducer and sensor into a patient for continuous glucose monitoring (figure 3, element 306; paragraph [0083], [0120]).  
Regarding claim 7, Pace further discloses that the sensor unit comprises an introducer having an insertion shaft and an insertion shaft cover; and the sensor housing having22 ADC16010a first end configured to receive the insertion shaft of the introducer; a second end having a sealing surface configured to seal against the insertion shaft cover; and an insertion shaft opening that extends between the first end and the second end and having a width that allows the insertion shaft of the introducer to travel through the opening, a portion of the sensor and insertion shaft of the introducer positioned within the insertion shaft opening of the sensor housing; wherein the insertion shaft cover is sealingly coupled to the second end of the sensor housing, the insertion shaft cover having an inner region; and wherein the sensor housing, the introducer and the insertion shaft cover form a sealed region that includes the inner region of the insertion shaft cover and wherein the sealed region and all components within the sealed region are sterilized (see figures 19 and 23B; paragraph [0085]).  
Regarding claim 8, Pace further discloses a receiving area housing the sensor assembly of claim 7 and a cover that covers the receiving area and sensor assembly, wherein the cover is configured so that removal of cover removes the insertion shaft cover to expose the insertion shaft of the introducer and allow the insertion device to insert the introducer and sensor into a patient for continuous glucose monitoring (figure 3; paragraph [0120]).  
Regarding claim 9, Pace further discloses that the cover includes a threaded cap coupled to the sensor unit, wherein the threaded cap is configured so that when the threaded cap is unthreaded from the receiving area, the insertion shaft cover is removed to expose the insertion shaft of the23 ADC16010 introducer and allow the insertion device to insert the introducer and sensor into a patient for continuous glucose monitoring (figure 3, element 306; paragraphs [0083], [0120]).

Regarding claim 10, Pace discloses an insertion device for a continuous glucose monitoring system comprising:
an insertion unit (fig. 3, ref. 314);
a sensor carrier (figure 37) having a sensor unit receiving area (ref. 3704) and an electronics receiving area including a substrate (paragraph [0144]-[0145]);
a sensor unit (the assembly as shown in figures 34D, 35A-C) having a sensor housing (element 3404), a conductive member (element 3310), a sensor (elements 3302, 3320), and a “sterilized region” within the sensor unit (the interior passage), the conductive member being positioned outside of the “sterilized region” and in electrical contact with the sensor (via element 3318) outside of the “sterilized region” (figure 35B), 

    PNG
    media_image1.png
    418
    544
    media_image1.png
    Greyscale

the conductive member extending through a first opening of the sensor housing (see figures 34D, 35A-C), the “sterilized region” including at least a portion of the sensor (figure 35B) and an introducer (element 3408), the sensor and introducer extending through a second opening of the sensor housing, the second opening being on an opposite side from the first opening (see figures 34D, 35A, 35B); 

    PNG
    media_image2.png
    379
    399
    media_image2.png
    Greyscale


electronics for the continuous glucose monitoring system (paragraph [0140]); 
wherein the sensor unit is positioned within the sensor unit receiving area of the sensor carrier and the electronics are positioned on the substrate within the electronics receiving area of the sensor carrier so as to form a sensor assembly having the sensor electrically connected to the substrate of the electronics receiving area via the conductive member while maintaining sterilization of the sterilized region of the sensor unit (fig. 25A; [0127]); and
f) a removable cover attached to the insertion unit that interfaces with the sensor unit such that removal of the removable cover exposes the introducer and the sensor (fig. 3, ref. 214).
The Examiner notes that the “sterilized region” does not have any structural limitations defining it, such that any area which happens to be sterilized can be considered a “sterilized region”. 
Pace does not specify when the sensor unit is sterilized relative to the other components. Thomas teaches a sensor assembly for a continuous glucose monitoring system comprising a sensor carrier, a sensor unit, and electronics (paragraph [0034], [0126]), where the sensor unit is sterilized separately from the sensor carrier and electronics unit prior to the components being joined and assembled (paragraph [0145]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Pace with the sensor sterilized separately, as taught by Thomas, in order to ensure that the sterilization technique used for one component does not degrade elements of the other components. The Examiner also notes that, as claimed, areas not labeled as “sterilized” are not precluded from also being sterilized if so desired.

Regarding claim 11, Pace discloses a method of forming a sensor assembly for a continuous glucose monitoring system, comprising 
providing a sensor carrier (figure 37) having a sensor unit receiving area (ref. 3704) and an electronics receiving area including a substrate (paragraph [0144]-[0145]);
providing electronics for the continuous glucose monitoring system (paragraph [0140]); 
providing a sensor unit (the assembly as shown in figures 34D, 35A-C) having a sensor housing (element 3404), a conductive member (element 3310), a sensor (elements 3302, 3320), and a “sterilized region” within the sensor unit (the interior passage), the conductive member being positioned outside of the “sterilized region” and in electrical contact with the sensor (via element 3318) outside of the “sterilized region” (figure 35B), 

    PNG
    media_image1.png
    418
    544
    media_image1.png
    Greyscale

the conductive member extending through a first opening of the sensor housing (see figures 34D, 35A-C), the “sterilized region” including at least a portion of the sensor (figure 35B) and an introducer (element 3408), the sensor and introducer extending through a second opening of the sensor housing, the second opening being on an opposite side from the first opening (see figures 34D, 35A, 35B); 

    PNG
    media_image2.png
    379
    399
    media_image2.png
    Greyscale


and positioning the sensor unit within the sensor unit receiving area of the sensor carrier and positioning the electronics on the substrate within the electronics receiving area of the sensor carrier so as to form a sensor assembly having the sensor electrically connected to the substrate of the electronics receiving area via the conductive member while maintaining sterilization of the sterilized region of the sensor unit (fig. 25A; [0127]).
Pace does not specify when the sensor unit is sterilized relative to the other components. Thomas teaches a method of making a sensor assembly for a continuous glucose monitoring system comprising a sensor carrier, a sensor unit, and electronics (paragraph [0034], [0126]), where the sensor unit is sterilized separately from the sensor carrier and electronics unit prior to the components being joined and assembled (paragraph [0145]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Pace with the sensor sterilized separately, as taught by Thomas, in order to ensure that the sterilization technique used for one component does not degrade elements of the other components. The Examiner also notes that, as claimed, areas not labeled as “sterilized” are not precluded from also being sterilized if so desired.

Regarding claim 12, Pace further discloses that the sterilized region of the sensor unit includes an insertion shaft cover of an insertion shaft of the introducer that houses at least a portion of the sensor and the insertion shaft of the introducer (figure 19, element 1904; figure 23B, element 2212).  
Regarding claim 13, Pace further discloses providing the sensor housing, the sensor housing additionally having: a first end configured to receive the insertion shaft of the introducer; a second end having a sealing surface configured to seal against the insertion shaft cover; an insertion shaft opening that extends between the first end and the second end and having a width that allows the insertion shaft of the introducer to travel through the opening, a portion of the sensor and insertion shaft of the introducer positioned within the insertion shaft opening of the sensor housing (figures 19 and 23B; paragraph [0085]).  
Regarding claim 14, Pace further discloses ADC16010sealingly coupling the insertion shaft cover to the second end of the sensor housing, the insertion shaft cover having an inner region; inserting the introducer into the first end so that the sensor unit, the introducer and the insertion shaft cover form a sealed region that includes the inner region of the insertion shaft cover; and sterilizing the sealed region and all components within the sealed region to form the “sterilized region” (paragraph [0085]).  

Regarding claim 15, Pace discloses a method of forming an insertion device for a continuous glucose monitoring system comprising:
providing a sensor carrier (figure 37) having a sensor unit receiving area (ref. 3704) and an electronics receiving area including a substrate (paragraph [0144]-[0145]);
providing electronics for the continuous glucose monitoring system (paragraph [0140]);
providing a sensor unit (the assembly as shown in figures 34D, 35A-C) having a sensor housing (element 3404), a conductive member (element 3310), a sensor (elements 3302, 3320), and a “sterilized region” within the sensor unit (the interior passage), the conductive member being positioned outside of the “sterilized region” and in electrical contact with the sensor (via element 3318) outside of the “sterilized region” (figure 35B), 

    PNG
    media_image1.png
    418
    544
    media_image1.png
    Greyscale

the conductive member extending through a first opening of the sensor housing (see figures 34D, 35A-C), the “sterilized region” including at least a portion of the sensor (figure 35B) and an introducer (element 3408), the sensor and introducer extending through a second opening of the sensor housing, the second opening being on an opposite side from the first opening (see figures 34D, 35A, 35B); 

    PNG
    media_image2.png
    379
    399
    media_image2.png
    Greyscale


positioning the sensor unit within the sensor unit receiving area of the sensor carrier and positioning the electronics on the substrate within the electronics receiving area of the sensor carrier so as to form a sensor assembly having the sensor electrically connected to the substrate of the electronics receiving area via the conductive member while maintaining sterilization of the sterilized region of the sensor unit (fig. 25A; [0127]); providing an insertion unit (figure 3, element 314); positioning the sensor carrier within the insertion unit (figure 3); and attaching a removable cover to the insertion unit that interfaces with the sensor unit such that removal of the removable cover exposes the introducer and the sensor (figure 3, element 214). 26 ADC16010  
Pace does not specify when the sensor unit is sterilized relative to the other components. Thomas teaches a method of making a sensor assembly for a continuous glucose monitoring system comprising a sensor carrier, a sensor unit, and electronics (paragraph [0034], [0126]), where the sensor unit is sterilized separately from the sensor carrier and electronics unit prior to the components being joined and assembled (paragraph [0145]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Pace with the sensor sterilized separately, as taught by Thomas, in order to ensure that the sterilization technique used for one component does not degrade elements of the other components. The Examiner also notes that, as claimed, areas not labeled as “sterilized” are not precluded from also being sterilized if so desired.

Regarding claim 16, Pace further discloses that the removable cover comprises a threaded cap (figure 3, element 306).  
Regarding claim 17, Pace further discloses that the sensor unit comprises a sensor housing having: a first end configured to receive an insertion shaft of an introducer; a second end having a sealing surface configured to seal against an insertion shaft cover; and an insertion shaft opening that extends between the first end and the second end and having a width that allows the insertion shaft of the introducer to travel through the opening, a portion of the sensor and insertion shaft of the introducer positioned within the insertion shaft opening of the sensor unit (see figures 19 and 23B; paragraph [0085]).  
Regarding claim 18, Pace further discloses sealingly coupling the insertion shaft cover to the second end of the sensor housing, the insertion shaft cover having an inner region; inserting the introducer into the first end so that the sensor housing, the introducer and the insertion shaft cover form a sealed region that includes the inner region of the insertion shaft cover; and sterilizing the sealed region and all components within the sealed region (paragraph [0085]).
Regarding claim 19, Pace discloses a method of forming a sterilized sensor unit for a continuous glucose monitor comprising:
providing a sensor (elements 3302, 3320), a conductive member (element 3310), an introducer having an insertion shaft (element 3408) and an insertion shaft cover (figure 19, paragraph [0120]); providing a sensor housing (element 3404) having: 27 
ADC16010a first end configured to receive the insertion shaft of the introducer (figures 35A-35B); a second end having a sealing surface configured to seal against the insertion shaft cover (figures 35A-35B); an opening through which the conductive member extends, the opening adjacent to and on a same side of the housing as the first end and on an opposite side of the sensor housing as the second end (see figure 35B); and an insertion shaft opening that extends between the first end and the second end and having a width that allows the insertion shaft of the introducer to travel through the opening, a portion of the sensor and insertion shaft of the introducer positioned within the insertion shaft opening of the sensor housing (figures 35A, 35B);

    PNG
    media_image2.png
    379
    399
    media_image2.png
    Greyscale

 sealingly coupling the insertion shaft cover to the second end of the sensor housing, the insertion shaft cover having an inner region (paragraph [0120]); inserting the introducer into the first end so that the sensor housing, the introducer and the insertion shaft cover form a sealed region that includes the inner region of the insertion shaft cover (paragraph [0120]); and sterilizing the sealed region and all components within the sealed region to form a “sterilized region” (paragraph [0085]), where the conductive member is positioned outside of the sterilized region and is in electrical contact with the sensor outside of the sterilized region (figure 35B).

    PNG
    media_image1.png
    418
    544
    media_image1.png
    Greyscale

The Examiner notes that the “sterilized region” does not have any structural limitations defining it, such that any area which happens to be sterilized can be considered a “sterilized region”.
Pace does not specify when the sensor unit is sterilized relative to the other components. Thomas teaches a method of making a sensor assembly for a continuous glucose monitoring system comprising a sensor carrier, a sensor unit, and electronics (paragraph [0034], [0126]), where the sensor unit is sterilized separately from the sensor carrier and electronics unit prior to the components being joined and assembled (paragraph [0145]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Pace with the sensor sterilized separately, as taught by Thomas, in order to ensure that the sterilization technique used for one component does not degrade elements of the other components. The Examiner also notes that, as claimed, areas not labeled as “sterilized” are not precluded from also being sterilized if so desired.

Regarding claim 20, Pace discloses a sterilized sensor unit for a continuous glucose monitor comprising
a sensor (elements 3302, 3320) a conductive member (element 3310), an introducer having an insertion shaft (element 3408), and an insertion shaft cover (fig. 19, paragraph [0120]); and
a sensor housing having:
a first end configured to receive the insertion shaft of the introducer (element 3404, figures 34C, 34D, 35A, 35B);
a second end having a sealing surface configured to seal against the insertion shaft cover (element 3404, figures 34C, 34D, 35A, 35B);
an opening through which the conductive member extends, the opening adjacent to and on a same side of the sensor housing as the first end and on an opposite side of the sensor housing as the second end (connection to element 3402, see figures 34C, 34D); 

    PNG
    media_image2.png
    379
    399
    media_image2.png
    Greyscale

and an insertion shaft opening that extends between the first end and the second end and having a width that allows the insertion shaft of the introducer to travel through the insertion shaft opening, a portion of the sensor and insertion shaft of the introducer positioned within the insertion shaft opening of the sensor housing (element 3404, figures 34C, 34D, 35A, 35B);
wherein the insertion shaft cover is sealingly coupled to the second end of the sensor housing, the insertion shaft cover having an inner region (paragraph [0120]); 
wherein the sensor housing, the introducer and the insertion shaft cover form a sealed region that includes the inner region of the insertion shaft cover and wherein the sealed region and all components within the sealed region are sterilized forming a “sterilized region” (paragraph 0085]), and the conductive member is positioned outside of the “sterilized region” and is in electrical contact with the sensor outside of the “sterilized region” (figure 35B).

    PNG
    media_image1.png
    418
    544
    media_image1.png
    Greyscale

The Examiner notes that the “sterilized region” does not have any structural limitations defining it, such that any area which happens to be sterilized can be considered a “sterilized region”. 
Pace does not specify when the sensor unit is sterilized relative to the other components. Thomas teaches a sensor assembly for a continuous glucose monitoring system comprising a sensor carrier, a sensor unit, and electronics (paragraph [0034], [0126]), where the sensor unit is sterilized separately from the sensor carrier and electronics unit prior to the components being joined and assembled (paragraph [0145]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Pace with the sensor sterilized separately, as taught by Thomas, in order to ensure that the sterilization technique used for one component does not degrade elements of the other components. The Examiner also notes that, as claimed, areas not labeled as “sterilized” are not precluded from also being sterilized if so desired.

Response to Arguments
Applicant's arguments filed 25 October 2021 have been fully considered but they are not persuasive.
Applicant argues that Pace, as modified by Thomas, would not result in the invention as claimed, with the arguments being directed to the previously cited components in these references. In light of the amendments to the claims, the portions of Pace and Thomas have been altered to reflect the new version of the claimed invention, such that Applicant’s remarks are not directed to the portions of Pace which are currently cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791